             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                           STATESBORO DIVISION


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

       Plaintiff,

TERRI T. MOSLEY,

       Plaintiff-Intervenor,          *
                                      *


            V.                        *               CV 617-100
                                      *


DOLGENCORP, LLC, d/b/a DOLLAR         *
GENERAL,                              *
                                      *


       Defendant.                     *
                                      ★




                                  ORDER




       Pending before the Court is Defendant's motion for summary

judgment.    (Doc. 46.)     Defendant seeks dismissal of Plaintiffs'

disability discrimination and retaliation claims brought under the

Americans with Disabilities Act ('"ADA").          The Clerk of Court gave

Plaintiffs timely notice of Defendant's summary judgment motion

and the summary judgment rules, of the right to file affidavits or

other materials in opposition, and the consequences of default.

(Doc. 47.)       Therefore, the    notice   requirements of Griffith        v.

Wainwriqht, 772 F.2d 822, 825 (11th Cir. 1985) (per curiam), have

been   satisfied.    For   the   reasons    set   forth   below.   Defendant's

motion is GRANTED IN PART AND DENIED IN PART.
                               I.   BACKGROUND



       This case arises from an alleged adverse employment action

suffered by Plaintiff-Intervenor Terri T. Mosley (^'Mosley" or

^'Plaintiff"),      by   Defendant's    agents.        Mosley    filed    a   charge

alleging   disability       discrimination      with    the     Equal    Employment

Opportunity Commission {''EEOC" or ''Plaintiff"), which brought this

suit   after   an    investigation      and   failed     conciliation         effort.

(Compl., Doc. 1, SISI 7-8.)            Defendant Dolgencorp, LLC operates

Dollar General stores, including the store in Portal, Georgia where

the alleged adverse employment action occurred.                 (Id. SISI 4, 10.)

A.   Mosley's Left Arm Injury


       Two years prior to the events underlying this case, Mosley

was involved in a car accident that caused a brachial plexus injury

and nerve damage to her left arm.             (Def.'s St. of Material Facts

("Def.'s SOMF"), Doc. 46-1, SI 10.)           Because of the injury, Mosley

is unable to lift her left arm, grab anything with her left hand,

or lift objects with her left arm.            (Dep. of Terri Mosley ("Mosley

Dep."), Docs. 46-3, 49-3, at 48, 50, 173.)             Typically, Mosley wears

her left arm in a sling while in public because she prefers for

her arm to not simply hang by her side.                (Id. at 48.)       She uses

medication to manage pain in her arm but indicated that she can

still go about her day despite the pain.               (Id. at 114-15.)
       Mosley testified that she is able to clean, babysit her

nieces, shop, drive, and work her current job at Sonic, which

includes carrying and unloading boxes.            (Id. at 76-78, 126, 160-

65.)    However, when lifting boxes or other items at work Mosley

does not use her left arm.         (Id. at 173.)      Further,, she does not

consider herself to be disabled, she simply has ''an injury."            (Id.

at 88.)    Mosley stated, "I mean, to be truthful, the only thing

that really holds me back is tying my shoe."          (Id. at 58.)     Doctors

have informed Mosley that it is uncertain whether she will ever

regain ability in her left arm.          (Id. at 113.)


B.   Mosley's Application for Employment at Dollar General


       In 2015, Mosley applied for a cashier position at Defendant's

store in Portal, Georgia.        (Compl. 5 14.)      On September 8, 2015,

the Portal store's general manager, Chris Williams,^ called Mosley

to   schedule   an   interview   for     the   following   morning;   Mosley's

grandmother answered the call and relayed the message to Mosley

through another relative.          (Dep. of Chris Williams ("Williams

Dep."), Doc. 49-4, at 62-63; Mosley Dep. at 197.)

       Mosley arrived at the store the following morning before it

opened and approached Williams in the parking lot.              (Mosley Dep.

at 237-38.)      When Mosley stated she was here for an interview.




^ As general manager, Williams had the power to hire and fire employees and
manage staff.   (Williams Dep. at 25.)
Williams replied, 'T didn't know that was you. You can't work here

because of your arm."        (Id. at 238.)       Williams went on to say,

''I've got to look out for myself. If you get in there and get hurt

it's all going to fall back on me." (Id. at 246.)              Mosley insisted

that her arm injury would not hold her back and that she was a

good    candidate    because    she   lived     nearby   and     had   reliable

transportation.      (Id. at 238.)      Williams again pointed out that

she had to look out for herself.        (Id.)   When Mosley became visibly

upset, Williams told her to come back in an hour after Williams

had^.an opportunity to speak with her district manager ("DM"). (Id.

at 244-45.)     Mosley did not think Williams would actually reach

out to the DM, and when she returned to the store an hour later

Williams had not done so.          (Id. at 248, 250.)          Williams denies

making the statements to Mosley.2

       That same day, Williams made other statements about Mosley to

the Portal store's Assistant Manager Joshua Littles.              When Littles

arrived at work Williams asked if he             knew "a girl named Terri

Mosley" and began to recount the events of that morning stating,

"the woman with the messed up arm? She came in for an interview

this morning.     If I had known it was her, I would not have called

her for an interview."       (Dep. of Joshua Littles ("Littles Dep."),

Doc. 49-6, at 40-41 & Ex. 1, ^ 5.)            Williams went on to say she



2 The parties did not provide the relevant portion of Williams's deposition,
but Defendant indicated in its brief that Williams denies making the statements.
would not hire Mosley and was never going to hire Mosley.                      (Id.,

Ex. 1, SI 5.)

       Later on September 9th, Mosley called Defendant's customer

hotline and filed a complaint against Williams, claiming that she

had not been given a fair interview. (Def.'s SOME, SI 5.)                           The

Portal store's DM Alicia Dixon reached out to Mosley regarding the

complaint. (Id. SI 6.) During that conversation, Mosley told Dixon

what   happened, and       Dixon   assured her that          Defendant does not

discriminate and promised to investigate.                 (Dep. of Alicia Dixon

C'Dixon Dep."), Doc. 49-5, at 21.)              Dixon claims that she told

Mosley to return to the store that day and Williams would give her

an interview.       (Id. at 22.)      Alternatively, Mosley testified that

Dixon did not tell her to return to the store to speak with Williams

and ended the conversation by promising to investigate and call

Mosley back.      (Mosley Dep. at 278-79.)

       Further,   Mosley    claims     that   Dixon   only    told   her     that    an

investigation     would    not guarantee       her a      job, to    which    Mosley

responded    that    she   ^'didn't   want    the   job   after   how   [she]       was

treated."3      (Id. at 270.)         In Defendant's response to the EEOC

Charge, it claimed Dixon told Mosley she would investigate the

matter.     (Decl. of C. Austin Harris (^'Harris Decl."), Doc. 4 9-2,




3 Mosley testified that she only made a complaint because she felt Williams
mistreated her and she "wanted somebody to go take care of Mrs. Williams."
(Mosley Dep. at 270.)    While Mosley wanted "something to be done about the
situation," she no longer wanted the job for herself. (Id. at 270-71.)
Ex. 1 at 3.)    Williams testified that Dixon told her to give Mosley

another chance to interview.       (Williams Dep. at 81.)      Mosley never

returned to the store to discuss the job.            (Mosley Dep. at 279.)

Thus, there     is   some   conflicting evidence     as to    whether   Dixon

offered   Mosley      another    interview   or      simply   promised    to

investigate.

     At any rate, Mosley was not hired by Defendant.              She later

took a job working at Sonic in April 2016.           (Id. at 30.)    Four or

five months after the events of September 9th, Mosley was offered

a job at the Statesboro Dollar General store by her cousin Felicia

Johnson, who was the general manager of that location.               (Id. at

280, 283.)     Mosley declined the job offer.        (Id. at 280.)


C. The EEOC Charge and Investigation


     Soon after the September 9th incident, Mosley timely filed a

charge of discrimination with the EEOC.           (Harris Decl. SI 3.)     In

that charge, Mosley claimed disability discrimination but did not

check the form's box for a retaliation claim.             (Id. SI 5.)    The

EEOC investigated the charge and found a factual basis to conclude

a retaliation claim was appropriate.         (Id.)    The EEOC heard from

Defendant on the claims and concluded there was reasonable cause


to conclude Mosley was subjected to disability discrimination and

retaliation in violation of the ADA.         (Id., Ex. 2.)      On June 27,

2017, the EEOC issued a Notice of Failure of Conciliation stating
that it was unable to secure an acceptable conciliation agreement

from Defendant.     (Compl., 31 8.)   Shortly thereafter, the EEOC filed

this lawsuit, in which Mosley has successfully intervened as a

plaintiff.    (Order of Oct. 12, 2017, Doc. 15.)



                           II.    LEGAL STANDARD



      Summary judgment is appropriate only if ^^there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."         Fed. R. Civ. P. 56(a).      Facts are

''material" if they could affect the outcome of the suit under the

governing    substantive   law,    and   a   dispute   is   genuine "if the

evidence is such that a reasonable jury could return a verdict for

the non-moving party."      Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).     The Court must view factual disputes in the light

most favorable to the non-moving party, Matsushita Elec. Indus.

Co. V. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and must draw

"all justifiable inferences in [the non-moving party's] favor."

United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437

(11th Cir. 1991) (en banc) (internal punctuation and citations

omitted).    The Court should not weigh the evidence or determine

credibility.    Anderson, 477 U.S. at 255.


      The moving party has the initial burden of showing the Court,

by   reference to    materials on     file, the    basis for    the   motion.
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).       Because the

standard for summary judgment mirrors that of a directed verdict,

the initial burden of proof required by either party depends on

who carries the burden of proof at trial.       Id. at 323.   ''When the

moving party has the burden of proof at trial, that party must

show affirmatively the absence of a genuine issue of material fact:

it 'must support its motion with credible evidence that would

entitle it to a directed verdict if not controverted at trial.'"

Four Parcels of Real Prop., 941 F.2d at 1438 (quoting Celotex

Corp., 477 U.S. at 331 (Brennan, J., dissenting)).      "If the moving

party makes such an affirmative showing, it is entitled to summary

judgment unless the nonmoving party, in response, 'comes forward

with significant, probative evidence demonstrating the existence

of a triable issue of fact.'" Id. (quoting Chanel, Inc. v. Italian

Activewear of Fla., Inc., 931 F.2d 1472, 1477 (11th Cir. 1991)).

        When the movant does not carry the burden of proof at trial,

it may satisfy its initial burden in one of two ways — by negating

an essential element of the non-movant's case or by showing that

there is no evidence to prove a fact necessary to the non-movant's

case.    See Clark v. Coats & Clark, Inc., 929 F.2d 604, 606-08 (11th

Cir. 1991) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970)

and Celotex    Corp., 477   U.S.   317).   The movant cannot meet its

initial burden by merely declaring that the non-moving party cannot

meet its burden at trial.     Id.


                                     8
     If — and only if — the movant carries its initial burden, the

non-movant must ''demonstrate that there is indeed a material issue


of fact that precludes summary judgment."                   Id.        When the non-

movant bears the burden of proof at trial, the non-movant must

tailor its response to the method by which the movant carried its

initial burden.       For example, if the movant presented evidence

affirmatively    negating        a    material    fact,   the    non-movant    "must

respond with evidence sufficient to withstand a directed verdict

motion   at   trial   on   the       material    fact   sought    to   be   negated."

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993).

On the other hand, if the movant shows an absence of evidence on

a material fact, the non-movant must either show that the record

contains evidence that was "overlooked or ignored" by the movant

or "come forward with additional evidence sufficient to withstand

a directed verdict motion at trial based on the alleged evidentiary

deficiency." Id. at 1117.             The non-movant cannot carry its burden

by relying on the pleadings or by repeating conclusory allegations

contained in the complaint.             See Morris v. Ross, 663 F.2d 1032,

1033—34 (11th Cir. 1981).              Rather, the non-movant must respond

with affidavits or as otherwise provided by Federal Rule of Civil

Procedure 56.
                              III.   DISCUSSION


      Defendant's motion for summary judgment seeks dismissal of

Plaintiffs' claim for        disability discrimination        and   claim for

retaliation. Defendant contends that Plaintiffs cannot prove all

of the necessary elements of either claim.

A.   Disability Discrimination Claim


      The ADA prohibits an employer from discriminating in hiring

an applicant on the basis of disability.             42 U.S.C. § 12112(a).

To establish a claim for discrimination under the ADA the plaintiff

must show:    (1) she     has a disability,       (2)   she is a    qualified

individual, and (3) she was discriminated against because of her

disability.     Jarvela v. Crete Carrier Corp., 776 F.3d 822, 828

(11th Cir. 2015).       Defendant argues that Plaintiffs cannot prove

the first and third elements of the discrimination               claim.^    The


Court will address each in turn.


      1. Mosley's Qualification as Disabled Under the ADA


      Defendant argues that Plaintiffs cannot establish the first

element of a discrimination claim because Mosley's testimony shows




^ In a footnote, Defendant contends Plaintiffs cannot prove element two.      It
noted that after the Court ruled on Defendant's Rule 35 motion and Mosley
underwent a functional capacity evaluation ("FOE"), it would supplement its
summary judgment motion.    The Court granted Defendant's Rule 35 motion and
ordered Defendant to schedule a FCE. (Order of May 11, 2018, Doc. 47, at 7.)
Defendant, however, has not further addressed the second element, despite filing
a reply brief after the Court granted the Rule 35 motion. As such, the Court
does not consider Defendant's motion to dispute Plaintiffs' ability to prove
the second element of a discrimination claim.


                                      10
that her arm does not inhibit her daily life activities and that

she does not consider herself to be disabled.                         Defendant further

argues that it did not consider Mosley to be disabled.

       A person qualifies as disabled if she has either (1) "a

physical or mental impairment that substantially limits one or

more major life activities," (2) ''a record of such impairment," or

(3)     is     ^'regarded           as     having        such         an     impairment."

42 U.S.C. § 12102(1). In 2008, Congress amended the ADA to ''lessen

the    standard     of    establishing           whether    an    individual       has     a

disability."       H.R. Rep. No. 110-730, at 9 (2008).                      The definition

of disability is now to be construed "in favor of broad coverage

of    individuals"       and    should     not    demand    "extensive          analysis."

42 U.S.C. § 12102(4)(A); 29 C.F.R. § 1630.2(j)(1)(iii).

       Subsequent regulations promulgated after the 2008 amendments

lay out rules of construction for determining whether an impairment

substantially      limits       a   major    life    activity.             "Substantially

limits" is not a demanding standard and "shall be construed broadly

in    favor   of    expansive        coverage."          29 C.F.R. § 1630.2(j)(1).

Further, "an impairment             need    not   prevent,       or    significantly or

severely restrict, the individual from performing a major life

activity in order to be considered substantially limiting."                              Id.

It only needs to limit the plaintiff's ability to perform a major

life    activity    "as        compared     to    most     people      in    the   general

population."       Id.

                                            11
        Construing all reasonable doubts about the facts in favor of

Plaintiffs, the Court finds there is a genuine issue of material

fact regarding whether Mosley is disabled under the first prong of

the ADA'S disability definition.                 While Mosley testified that she

can perform many daily tasks despite her arm injury, she is unable

to   use   her   left   arm    when    performing        those      activities.          The

inability to use her left arm to carry anything or even grip

anything limits Mosley's abilities compared to most people.                              See

29 C.F.R. § 1630.2(j)(1).             Moreover, the 2008 amendments to the

ADA and     subsequent regulations make clear that ^'substantially

limits" should be construed in favor of broad coverage and is not

a demanding standard.          Id.

        Even if Plaintiffs could not raise a factual issue regarding

Mosley being disabled under the first prong of the disability

definition, they have carried their burden under the third prong

by showing Defendant regarded Mosley as disabled.                         An individual

satisfies the "regarded as" prong where she establishes that a

prohibited action was taken against her "because of an actual or

perceived      physical   or    mental      impairment         whether     or     not    the

impairment limits or is perceived to limit a major life activity."

42 U.S.C. §§ 12102(1)(C),            (3);    see      also     Andrews     v.    City     of

Hartford, 700 F. App'x 924, 926 (11th                    Cir. 2017).            Prohibited

actions include refusal to hire.                 29 C.F.R. § 1630.2(1)(1).              Even

where    the   employer   establishes            a   defense   to   the    action,      the


                                            12
plaintiff still qualifies as disabled is she was regarded as having

an impairment.       Id. § 1630.2(1)(2).

      The   statements       Williams      made    to   Mosley     on   September   9th

demonstrate    that    she    regarded      Mosley      as   having     a   disability.

Williams's remark that Mosley ''can't work here because of your

arm" and her concern that Mosley would injury herself show that

Williams believed Mosley's left arm injury was a disability.


      Further, the Portal store's assistant manager testified that

Williams    called     Mosley      "the    woman    with     the   messed     up   arm."

(Littles Dep. at 40-41 & Ex. 1, ^ 5.)                   Identifying Mosley solely

by reference to her arm injury shows Williams regarded Mosley as

disabled.    Moreover, when Littles asked Williams why she would not

have called Mosley for an interview, Williams replied "because of

her arm."     (Id., Ex. 1, SI 5.)          This comment shows Williams took a

prohibited     action       against       Mosley    because        of   her    physical

impairment.    Thus, there is evidence that Williams regarded Mosley

as having a disability, and, therefore. Plaintiffs can establish

the first element of their discrimination claim.


      In its briefs. Defendant cites to several cases to prove that

Mosley is not disabled and was not regarded as disabled.                       However,

most of these cases were decided before the 2008 amendments to the


ADA   and   employed    a   more    demanding      standard for         determining   a

plaintiff's disability than the one that applies to this case.



                                           13
      The two post-amendment cases, Prinqle v. Family Dollar Stores

of Georgia, Inc.^ and Ward v. City of Gadsden, ® cited to prove

Mosley is not disabled are both distinguishable.                  In Pringle, the

plaintiff underwent corrective surgery for her foot injury and was

cleared by her doctor to return to work without limitation.                        Id.

at *11.     In Ward, the plaintiff did not suffer from a physical

injury, but rather was diagnosed with depression.                        Id. at *7.

While depression can be a disability under the ADA, the plaintiff

in Ward did not produce any evidence of how his activities had

been substantially limited, relying instead on his diagnosis and

treatment.      Id. at *15.



      Additionally,        Defendant's        reliance   on    Carruthers    v.     BSA

Advert.,    Inc."^   and   D'Angelo      v.    ConAgra   Foods,   Inc.^     to    prove

Defendant did not regard Mosley as disabled is misplaced.                         Those

cases applied the ''broad range of jobs" standard from Sutton v.

United    Air    Lines,    Inc.,   527   U.S.    471,    491   (1999).      The    2008

amendments to the ADA were intended to abrogate Sutton and lower

the standard for a plaintiff to show she was regarded as being

disabled.       Andrews, 700 F. App'x at 926.            In sum. Plaintiffs have

raised a triable issue as to whether Mosley is disabled under the

first and third prong of the ADA's disability definition.



5 2014 WL 4926386 (S.D. Ga. Sept. 30, 2014).
6 2017 WL 568556 (N.D. Ala. Feb. 13, 2017).
'> 357 F.3d 1213 (11th Cir. 2004).
8 422 F.3d 1220 (11th Cir. 2005).

                                          14
       2. Evidence of Disability Discrimination


       Next, Defendant argues that Williams's statements^ do not

constitute evidence of direct discrimination because they do not

show   a   refusal   to   hire   Mosley,    merely    a    general   concern   for

Mosley's on-the-job       safety.      Further,      Defendant contends that

Mosley's statements to Dixon prove that she voluntarily withdrew

from the application process before a hiring decision was made.

This withdrawal. Defendant argues, serves as an intervening event

that made Williams's statements irrelevant to the decision-making

process.



       Plaintiffs may avoid summary judgment on the discrimination

claim in one of two ways.           They may rely on direct evidence to

create a triable issue on whether Mosley was denied employment

because of her disability.         Morris v. Emory Clinic, Inc., 402 F.3d

1076, 1081 {11th Cir. 2005).           Alternatively, Plaintiffs may use

circumstantial       evidence    and   rely   on     the     McDonnell   Douglas

framework^® to create a triable issue.            Id.


       Direct evidence is '"evidence from which a trier of fact could


reasonably    find    that   the    defendant      more     probably   than    not

discriminated against the plaintiff on the basis of a protected

personal characteristic."          Wright v. Southland Corp., 187 F.3d




9 Defendant maintains that Williams denies she made the alleged statements.
  McDonnell Douglas Corp. v. Green^ 411 U.S. 792 (1973).

                                       15
1287, 1300 (11th Cir. 1999). The Eleventh Circuit has found direct

evidence where statements of an employer reflect a discriminatory

attitude       correlating     to   the    discrimination      alleged       by   the

applicant.       Merritt v. Dillard Paper Co., 120 F.3d 1181, 1189-90

(11th    Cir.     1997)    (collecting    cases     with   statements   of    direct

discrimination).          In a disability discrimination claim, "where the

non-movant presents direct evidence that, if believed by a jury,

would    be    sufficient to     win   at trial,      summary judgment is         not

appropriate even where the movant presents conflicting evidence."

Id. at 1189 (quoting Mize v. Jefferson City Bd. of Educ., 93 F.3d

739, 742 (11th Cir. 1996)).


        In    this   case,    Williams's       statements     constitute      direct

evidence of discrimination.              Williams told Mosley she could not

work at Defendant's store "because of her arm."                  (Mosley Dep. at

238.)        Later, Williams referred to Mosley as "the woman with the

messed up arm," she stated she would not have set up an interview

had she known about Mosley's arm, and went on to say that she would

never hire Mosley.         (Littles Dep. at 40-41 & Ex. 1.)         At the time,

Williams, as general manager, was the decisionmaker for hiring

employees at Defendant's Portal store.               Either statement alone is

sufficient to raise a triable issue as to whether Mosley was denied

employment because of her disability.

       Summary judgment is not appropriate here because Plaintiffs

have    presented     direct    evidence       of   discrimination.        Further,

                                          16
Defendant's      conflicting      evidence - that Mosley                   was     not   hired

because she withdrew her application — cannot overcome the direct

evidence of discrimination.               See Merritt, 120 F.3d at 1189-91.

Indeed, the reason why Mosley did not want the job was because of

Williams's discriminatory statements to her.                       (Mosley Dep. at 270

(''And I let [Dixon] know that, you know, I didn't want the job

after how I was treated.").)              Because there is direct evidence of

discrimination, the Court need not address the parties' arguments

regarding       the    McDonnell        Douglas       burden     shifting         framework.

Accordingly,          Defendant's       motion        for    summary         judgment       on

Plaintiffs' discrimination claim is denied.


B. Retaliation Claim



        Defendant      takes      the     position          that      Mosley       did     not

administratively exhaust her retaliation claim because her EEOC

charge did not make that claim.                 Alternatively, Defendant argues

that Plaintiffs cannot establish a prima facie case of retaliation

because Mosley withdrew               her application before any retaliation

could occur.



        1. Administrative Exhaustion Requirement

        Prior to filing an ADA discrimination claim, a plaintiff must

first    file    a    charge     of    discrimination          with    the       EEOC.    See

42 U.S.C. § 12117; Gregory v. Ga. Dep't of Hum. Res., 355 F.3d

1277,    1279   (11th     Cir.    2004).        The    purpose        of   the    exhaustion



                                           17
requirement is to permit the EEOC to investigate a claim and

facilitate voluntary compliance or informal resolution.                    Gregory,

355 F.3d at 1279.        Consistent with this purpose, a plaintiff's

judicial     complaint    is    limited       by   the   scope   of    the     EEOC

investigation.     Id.    However, "it is unnecessary for a plaintiff

to exhaust administrative remedies prior to urging a retaliation

claim    growing   out   of    an   earlier    charge."     Baker     v.    Buckeye

Cellulose Corp., 856 F.2d 167, 169 (llth Cir. 1988).                The Eleventh

Circuit has adopted the view that "the scope of an EEOC complaint

should not be strictly interpreted."               Gregory, 355 F.3d at 1280

(quoting Sanchez v. Standard Brands, Inc., 432 F.2d 455, 460 (5th

Cir. 1970)).

        With regard to Plaintiffs' retaliation claim, Mosley's EEOC

charge and the subsequent investigation satisfy the administrative

exhaustion requirement.         The EEOC investigation revealed Mosley's

complaint to Dixon provided a factual basis to pursue a retaliation

claim.    The EEOC also informed Defendant that a retaliation claim


was appropriate and afforded Defendant an opportunity to respond

to the claim, which Defendant declined to do.              (Harris Decl.        5-

6.)   Because the EEOC investigated the claim and gave Defendant an

opportunity to respond, the purposes of the exhaustion requirement

were satisfied.     While Mosley did not check the box for retaliation

on the charge, this does not bar the claim.              See Gregory, 355 F.3d

at 1280 (failure to check box for retaliation did not bar claim


                                       18
because ""a reasonable EEOC investigator could have concluded that

what [plaintiff] complained about is retaliation").                        As such, the

retaliation claim grew out of an earlier charge and is properly

before this Court.


       2. Prima Facie Case


       The ADA provides, ^"[njo person shall discriminate against any

individual because such individual has opposed any act or practice

made    unlawful by [the ADA] or because such individual made a

charge."         42 U.S.C. §      12203(a).         To    establish      a   claim   for

retaliation      a   plaintiff must show        that '"(1)         she   engaged in     a

statutorily       protected    expression,      (2)      she    suffered     an   adverse

employment action, and (3) the adverse action was causally related

to the protected expression."               Weeks v. Harden Mfg. Corp., 291

F.3d 1307, 1311 (11th Cir. 2002).

       As     Defendant   points    out.   Plaintiffs          cannot    establish    the

third element of their retaliation claim.                      Mosley admits that by

the    time    she   complained    to   Dixon   —     the      statutorily    protected

activity — she no longer wanted the position at the Portal store.

Mosley only made the complaint because she felt Williams mistreated

her, not because she still wanted the job.                     Essentially, the only

adverse employment action suffered by Mosley occurred before she

complained to Dixon about Williams's discriminatory statements.

After the complaint. Defendant took no further actions that could




                                           19
provide a basis for a retaliation claim.               Therefore, the refusal

to hire cannot be causally related to the complaint to Dixon.

     The fact that Mosley no longer wanted the job is further

supported by her failure to show up to the interview purportedly

scheduled    by    Dixon.     Although     the   parties    dispute    whether    an

interview was set up or not, the discrepancy is irrelevant because

Mosley told Dixon that she no longer wanted the position.                        Put

differently, the factual dispute over an interview offer is not

material to the retaliation claim because Mosley's withdrawal was

an intervening event that broke any causal relationship between

her making the complaint and the refusal to hire.

     Plaintiffs have otherwise failed to point to any genuine issue

of material fact that could              preclude    summary   judgment on       the

retaliation       claim.     As   such.    Defendant's     motion     for   summary

judgment on Plaintiffs' claim for retaliation is granted.



                                  IV.   CONCLUSION


     Based    on    the     foregoing.     Defendant's     motion     for   summary

judgment (doc. 46) is DENIED as to the disability discrimination

claim and GRANTED as to retaliation claim.                 Thus, this case will

proceed to trial on Plaintiffs' disability discrimination claim in

due course.




                                          20
    ORDER   ENTERED   at   Augusta,   Georgia,   this         day    of

November, 2018.




                                      J. RANpW^ HALL,' CHIEF JUDGE
                                      UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




                                 21
